Title: Notes on John Randolph’s Assertion as to Florida, [post–5 April 1806]
From: Madison, James
To: 


                    
                        [post–5 April 1806]
                    
                    (In reference to J R’s assertion, as to Florida & the alledged expression [“]that France wanted Money & must have it”)
                    It may be due to the ⟨N⟩ation &c. to state that without undertaking to recollect the particular expressions made by me on the occasion, or remarking on the facility of misconceptions incident to transient conversations, my consciousness assures me that on no occasion, nor with any person whatever, have I ever attached to expressions used by me a meaning, that it was within the view of the Ex. or of myself, to apply in whole or in part, monies which might be appropriated by Congress in consequence of the Message of the P. of the   day of   or otherwise, but in a bona fide purchase for a valuable consideration in territory; or to purchase any territory from, or pay the price thereof to, any other, than the nation owning the territory & conveying the legal title thereto. I may add that this statement coincides with the fact that no other application was even contemplated by the Executive, or is authorized by its instructions given in the case, as will in due time appear from the official records. I might further add that it corresponds with the established principles & sentiments of the Executive sufficiently manifest in recorded transactions considerably antecedent to the occasion which has suggested this statement.
                